

Exhibit 10.4




[prelogoa02.jpg]

Employment Agreement


between


PartnerRe Ltd.
Wellesley House South, 5th Floor
90 Pitts Bay Road
Pembroke HM08
Bermuda
(the “Company”)
and


Costas Miranthis
At the address maintained in the Company’s employment records.
(the “Executive”)


This Employment Agreement shall be subject to the competent authorities issuing
the work and residence permits required for the Executive under Bermuda law.
 





WITNESSETH:


WHEREAS, the Executive currently serves as the Company’s President and Chief
Executive Officer pursuant to an Employment Agreement entered into effective as
of January 1, 2011, (as amended and restated effective as of March 27, 2014),
and the parties desire to further amend the Employment Agreement to memorialize
the terms of the Executive’s continuing employment as President and Chief
Executive Officer of the Company; and


WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions herein provided in this agreement, as hereby further amended and
restated (the “Employment Agreement” or “Agreement”).


NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.
EMPLOYMENT

The Company agrees to continue to employ the Executive and the Executive agrees
to continue to serve the Company on the terms and conditions set forth herein.


2.
EFFECTIVE DATE


1



--------------------------------------------------------------------------------







[prelogobars01.jpg]

The Agreement was effective, and the Executive’s employment as contemplated
hereunder commenced, as of January 1, 2011 (the “Effective Date”), and the
Executive’s employment will continue on the terms and conditions set forth
herein, with the further amended and restated Employment Agreement effective as
of October 23, 2014.
 
3.
POSITION AND DUTIES

(a)
The Executive shall serve as President and Chief Executive Officer of the
Company and shall report directly to the Board of Directors of the Company (the
“Board”). The Executive shall perform such duties and exercise such supervision
and powers with regard to the business of the Company as are consistent with
such positions with a multi-national reinsurance company, including any
reasonable duties and services consistent with such positions as may be
prescribed from time to time by the Board. The Executive shall comply with all
Company policies and any other reasonable guidelines provided to the Executive
by the Board, consistent with the Executive’s positions.



(b)
Subject to (a) above, the Executive also agrees to serve as an officer and/or
director of any subsidiary of the Company without additional compensation.



(c)
Except during customary vacation periods and periods of illness, the Executive
shall, during his employment hereunder, devote substantially his full business
time and attention to the performance of services for the Company. The Company
hereby acknowledges that the Executive shall be permitted to devote a reasonable
amount of his business time, conducted simultaneously with the discharge of his
duties to the Company to (a) the management of personal and family investments
and affairs, (b) with the consent of the Board, serving on the board of
directors and/or acting as an officer of any not-for-profit entities that are
not engaged in businesses similar to the Company or (c) with the consent of the
Board, serving on the board of directors of any private or public companies that
are not engaged in businesses similar to the Company; provided that, in the
Executive’s and the Board’s reasonable judgment, such activities do not
materially interfere or affect the duties of the Executive owed to the Company.



4.
PLACE OF PERFORMANCE

The Executive’s principal place of employment shall be in Bermuda, except for
reasonably necessary travel on business and reasonable personal travel.
Executive’s principal place of employment shall not be moved except with the
mutual written agreement of the Executive and the Board.


5.
COMPENSATION AND RELATED MATTERS

(a)
Base Salary. During the term of the Executive’s employment hereunder, the
Company shall pay to the Executive a base salary at an aggregate initial rate as
provided in the attached Schedule, which shall be approved by the Compensation


2



--------------------------------------------------------------------------------







[prelogobars01.jpg]

Committee of the Board (the “Compensation Committee”) (which salary, as adjusted
from time to time, is referred to herein as “Base Salary”). The Base Salary
shall be paid in equal installments in accordance with normal payroll practices
of the Company but not less frequently than monthly. Base Salary may be
increased (but not decreased) annually at the discretion of the Compensation
Committee. Base Salary payments (including any increased Base Salary payments)
hereunder shall not in any way limit or reduce any other obligation of the
Company hereunder, and no other compensation, benefit or payment hereunder shall
in any way limit or reduce the obligation of the Company to pay the Executive’s
Base Salary hereunder.


(b)
Annual Incentive. During the term of the Executive’s employment hereunder, the
Executive will be eligible to receive annual incentive compensation in an amount
based upon the Company’s then applicable fiscal year determined in the sole
discretion of the Compensation Committee in accordance with the Company’s Annual
Incentive Guidelines (the “Annual Incentive”). The Executive’s target Annual
Incentive as a percentage of his Base Salary is set forth on the attached
Schedule I (the “Target Annual Incentive”). In no event shall the Annual
Incentive be paid later than March 15th of the year following the year with
respect to which such Annual Incentive is payable.



(c)
Equity. The Executive will be eligible to participate in the equity plans of the
Company (the “Plans”). The Executive shall receive equity awards at the sole
discretion of the Compensation Committee and in accordance with, and subject to,
the terms of the Plans and any agreement executed by the Executive in connection
therewith (any such agreement, an “Equity Award Agreement”). On an annual basis,
so long as the executive compensation package established by the Compensation
Committee so provides, Executive shall receive equity awards with the value of
such awards equal to the dollar amount set forth in the attached Schedule I
(“Target Equity Award”); provided, however, that, the actual amount and type of
equity awards, if any, granted (or otherwise made available to be granted to the
Executive at the Executive’s election subject to rules and conditions
established by the Compensation Committee) prior to any Notice of Termination
may be different from the Target Equity Award amount in any fiscal year, as
determined in the sole discretion of the Compensation Committee and in
accordance with, and subject to, the terms of the Plans and any Equity Award
Agreement.



(d)
Expenses. During the term of this Agreement, the Executive shall be entitled to
receive prompt reimbursement from the Company of all reasonable expenses
incurred by the Executive in promoting the business of the Company and in
performing services hereunder, including all expenses of travel and
entertainment and living expenses while away from home on business or at the
request of, or in the service of the Company; provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, as applicable, from time to time. Without limiting
generality of the foregoing, the Executive must submit reimbursement requests
within one year after


3



--------------------------------------------------------------------------------







[prelogobars01.jpg]

incurring the underlying expense, provided that no reimbursements shall occur
more than twelve months after the expense is submitted for reimbursement and to
the extent that any such reimbursements are taxable to the Executive under the
law of any jurisdiction other than the principal place of employment, the
provisions of Section 23 shall apply. Finally, in the event that all or part of
the employment sourced income becomes subject to income tax in any jurisdiction
other than the principal place of employment as a result of business related
travel, the Company will reimburse you with respect to such taxes (including
penalties and interest, if applicable) so that the tax impact on you is the same
as if all your Company sourced income was received in the place of your
principal place of employment. The provisions of this Section 5(d) shall survive
the termination of this Employment Agreement.


(e)
Benefit Plans. During the term of this Agreement, the Executive shall be
eligible to participate in all of the applicable benefit plans and perquisite
programs of the Company that are available to other executives of the Company,
as applicable, on the same terms as such other executives (“Benefit Plans”). The
Company may at any time or from time to time amend, modify, suspend or terminate
any employee benefit plan, program or arrangement so long as such amendment,
modification, suspension or termination affects all executives similarly. In
addition, the Executive is eligible to receive additional insurance coverage
with respect to Long Term Disability, such that Executive’s total long term
disability benefit is 66.67% of Executive’s Base Salary. A list of the current
Benefit Plans, in which the Executive is eligible to participate are set forth
on the attached Schedule.



6.
TERMINATION

The Executive’s employment hereunder may be terminated under the following
circumstances, subject to the effective Date of Termination described in
Section 6(e) hereof:


(a)
Death, Disability or Retirement.

(i)
The Executive’s employment hereunder shall terminate upon his death.



(ii)
If the Executive shall have qualified for long-term disability benefits under
any Company long-term disability insurance arrangement in which he is
participating, then the Company may at any time after the date of such
qualification, give to the Executive a Notice of Termination (as defined in
Section 6(d) hereof) and the Executive’s employment hereunder shall terminate on
the Date of Termination described in Section 6(e) hereof.



(iii)
The Executive’s employment hereunder shall terminate upon his retirement. The
Executive will have the option to retire as of August 7, 2018. Retirement for
purposes of the Employment Agreement shall be defined as the Executive giving a
Notice of Termination to terminate his employment without Good


4



--------------------------------------------------------------------------------







[prelogobars01.jpg]

Reason on or after August 7, 2018, when he will qualify for retirement benefits
under the retirement plan or policy in place in the Executive’s country of
employment at the time that Executive gives such Notice of Termination.


(b)
Termination by the Company. The Company may terminate the Executive’s employment
hereunder (i) for Cause at any time or (ii) without Cause by providing twelve
months’ prior written notice to the Executive. For the purposes of this
Agreement, the Company shall have “Cause” to terminate the Executive’s
employment hereunder upon (A) the engaging by the Executive in gross negligence
or wilful misconduct which is demonstrably injurious to the Company or any of
its subsidiaries, or (B) wilful and intentional failure to comply in all
material respects with the direction of the Board, or (C) the wilful and
intentional material breach of this Employment Agreement; provided in each case
that the Board shall have first provided the Executive with written notice
identifying the act or acts or failure or failures to act or comply said to
constitute Cause within 90 days after the occurrence of such act or failure to
act or comply or within 90 days of when the Company should have been reasonably
expected to know of such occurrence, and the Executive shall have failed to cure
the deficiency within 30 days after receipt of such notice, and the Board
terminates Executive’s employment within 60 days following the expiration of the
cure period in the event the deficiency is not cured; or (D) the conviction, a
plea of guilty or a plea of no contest of the Executive for a serious criminal
act. For purposes of this paragraph, no act, or failure to act, on the
Executive’s part shall be considered “wilful” unless done, or omitted to be
done, by Executive not in good faith and without reasonable belief that said
action or omission was in the best interest of the Company.



(c)
Termination by the Executive. The Executive may terminate his employment
hereunder (i) with Good Reason at any time or (ii) without Good Reason by
providing twelve months’ prior written notice to the Company. For purposes of
this Agreement, “Good Reason” shall mean without the Executive’s written consent
(A) a failure by the Company to comply with any material provision of this
Agreement, including a change in the Executive’s principal place of employment;
(B) the assignment to the Executive by the Company of duties inconsistent in a
material adverse respect with the Executive’s position, authority, duties or
responsibilities with the Company, as applicable, as in effect on the Effective
Date including, but not limited to, any material reduction in such position,
authority, duties or responsibilities, or a change in the Executive’s titles as
then in effect, except in connection with the termination of his employment on
account of his death, disability, or for Cause or without Cause, (C) any
reduction in Base Salary and annual benefits in accordance with provisions of
Schedule I, (D) change in Executive’s reporting relationship so that Executive
does not report directly to the Board, (E) change in the condition of employment
or (F) any purported termination of the Executive’s employment by the Company
which is not effected pursuant to a Notice of Termination satisfying the
requirements of Section 6(d) hereof; provided that in order to terminate his
employment with Good Reason the Executive shall have first provided the Board
with written notice


5



--------------------------------------------------------------------------------







[prelogobars01.jpg]

identifying the act or acts or failure or failures to act said to constitute
Good Reason within 90 days of the occurrence of such act(s) or within 90 days of
when the Executive should have been reasonably expected to know of such
occurrence and the Board shall have failed to cure the deficiency within 30 days
after receipt of such notice and the Executive provides Notice of Termination on
account of Good Reason within 60 days following the expiration of the cure
period in the event the deficiency is not cured.


(d)
Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than for death) shall be communicated by
written Notice of Termination to the other party hereto (“Date of Notice”). For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and the Date of Termination and shall set forth in reasonable detail the facts
and circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.



(e)
Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated by his disability pursuant to Section
6(a)(ii) hereof, the date specified in the Notice of Termination, (iii) if the
Executive’s employment is terminated by the Company without Cause or by the
Executive without Good Reason, the date specified in the Notice of Termination,
which shall be not less than twelve months after such Notice is delivered, (iv)
if the Executive’s employment is terminated by the Company for Cause or if the
Executive voluntarily terminates his employment with Good Reason, the date
specified in the Notice of Termination, which can be immediate, or in the case
of the Executive voluntarily terminating with Good Reason, a date up to twelve
months after such notice is delivered, subject to the provisions of Section
6(c)(i), (v) if the Executive terminates his employment because of his
retirement pursuant to Section 7, the date specified in the Notice of
Termination. The Date of Termination shall also include any Section 6(f)
Termination Date.



(f)
Compensation During Notice Period. During the period from the Date of Notice to
the Date of Termination, in the event of a termination as provided under
Sections 6(b)(ii) or 6(c) hereof, the Executive shall be entitled to receive all
compensation and benefits (pursuant to this Agreement and as detailed in
Schedule I) as if Notice of Termination had not occurred, provided that the
Annual Incentive payout shall be the Average Incentive Amount, as set forth in
Schedule I (the “Average Incentive Amount”). The Company (but not the Executive)
may, at its option, elect not to keep the Executive employed for any notice
period specified within the required Notice of Termination and instead may
terminate the Executive’s employment immediately or upon such date as the
Company determines appropriate (the “Section 6(f) Termination Date”); provided
that, in the case of such a termination as provided by Sections 6(b)(ii) or
Section 6(c) hereof,  the Company must then


6



--------------------------------------------------------------------------------







[prelogobars01.jpg]

pay to the Executive on the Payment Date (as defined in Section 8(e)) in a lump
sum cash payment a sum that reflects the amount the Executive would have earned
had he remained an employee through the date originally specified in the Notice
of Termination as the Date of Termination.  Notwithstanding an early termination
under this Section 6(f), the covenants detailed in Section 12 of the Agreement
shall continue to be effective as provided in Section 12.


(g)
Removal from Boards and Positions. If the Executive’s employment is terminated
for any reason under this Agreement, he shall be deemed to resign effective on
the Date of Termination (i) if a director, from the Board or board of directors
of any subsidiary or affiliate of the Company (ii) from any position with the
Company or any subsidiary or affiliate of the Company, including, but not
limited to, as an officer of the Company or any of its subsidiaries or
affiliates.



7.
COMPENSATION UPON RETIREMENT

In the event that the Executive’s employment terminates by reason of retirement,
the provisions of this Section 7 shall determine the Executive’s entitlement to
compensation and benefits in connection with and subsequent to such termination.


If the Executive’s employment terminates as a result of his retirement on or
after attaining retirement age, as defined in Section 6 of this Employment
Agreement, the Company shall pay to the Executive, on the Payment Date after the
date on which his employment terminates as a result of his retirement (the
“Retirement Date”): (i) all accrued Base Salary and benefits accrued or earned
but unpaid through the Retirement Date; (ii) any Annual Incentive earned in
respect of the previous completed fiscal year but not paid as of the Retirement
Date; (iii)  the Average Incentive Amount, prorated based on the number of days
elapsed in the current fiscal year as of the Retirement Date; and (iv) any other
payments or benefits that may be approved by the Board in its sole discretion.
All equity awards will be treated in accordance with the terms set forth in the
Plans and Equity Award Agreements.


8.
COMPENSATION UPON TERMINATION

In the event that the Executive’s employment terminates for any reason other
than pursuant to Section 7, the provisions of this Section 8 shall determine the
Executive’s entitlement to compensation and benefits in connection with and
subsequent to such termination.


(a)
If (i) the Company terminates the employment of the Executive for Cause or (ii)
the Executive terminates his employment without Good Reason, the Company shall
pay to the Executive, within 30 days after the Date of Termination, all accrued
Base Salary and benefits through the Date of Termination (the “Accrued Salary
and Benefits”) and any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination. The Company
shall have no further obligations to the Executive after the Date of
Termination.


7



--------------------------------------------------------------------------------







[prelogobars01.jpg]



(b)
If the Executive’s employment terminates due to his death or disability, the
Company shall pay or provide to the Executive, or his legal representative or
estate, as the case may be, within 30 days after the Date of Termination (or if
required by Section 8(e) on the Payment Date), in addition to the Accrued Salary
and Benefits and any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, the following:



(i)
Upon his death, the Company shall pay or provide to the Executive’s spouse or,
if Executive does not have a spouse at the time of death, to Executive’s
dependent children or other dependents as directed by the Executive in writing
prior to death, or if Executive has not provided any such written direction, to
Executive’s estate, the following:



(A)
12 months Base Salary;



(B)
a payment equal to the target Annual Incentive for the fiscal year in which the
Date of Termination occurs;



(C)
a payment equal to the pro rata portion of the Average Incentive Amount
determined as of the Date of Termination based on the number of days elapsed in
the current fiscal year as of the Date of Termination; and



(D)
Health Coverage and Housing Allowance in Bermuda as provided in Schedule I to
this Agreement.     



(ii)
If the Company terminates the employment of the Executive by reason of
disability, the Company shall, after the Date of Termination:



(A)
pay to the Executive, not less frequently than monthly (beginning on the Payment
Date), the amount of any difference between the level of long-term disability
benefits required to be maintained under the Benefit Plans, which is currently
agreed to be 66.67% of Executive’s Base Salary for the period provided under the
Benefit Plans (the “Maximum Monthly Benefit”), and the amount actually paid in
satisfaction of such benefits by insurance, for so long as the Executive remains
disabled and therefore entitled to such benefits;



(B)
take actions necessary such that all Options and all equity awards granted to
the Executive under the Plans and Equity Award Agreements which remain unvested
as of the Date of Termination shall immediately vest and shall be paid or
settled as of the Payment Date, or, if applicable, shall remain exercisable
until the same date as would have applied if the Executive’s employment had not
been terminated;




8



--------------------------------------------------------------------------------







[prelogobars01.jpg]

(C)
pay a payment equal to the pro rata portion of the Average Incentive Amount
determined as of the Date of Termination based on the number of days elapsed in
the current fiscal year as of the Date of Termination; and



(D)
following the Date of Termination pursuant to this Section 8(b)(ii), ensure that
the Executive’s Health Coverage under the Benefit Plans as described in Schedule
I shall continue to be provided at the Company’s expense.



The Executive hereby authorizes the Company to take out such insurance policy as
it deems appropriate so that the Company may mitigate any payments pursuant to
this clause as it shall in its sole discretion deem appropriate. The foregoing
does not impact the obligation of the Company to make payment pursuant to this
section.


(c)
If the Executive’s employment terminates for any reason other than the reasons
described in Section 7 or Section 8(a) or (b), the Executive shall be entitled
to the following payments and benefits: (1) an amount equal to the sum of the
following, to be paid or provided on the Payment Date: (i) the Accrued Salary
and Benefits plus the Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, (ii) the pro
rata portion of the Average Incentive Amount determined based on the number of
days elapsed in the current fiscal year as of the Date of Termination, (iii) 12
months’ Base Salary at the rate in effect on the Date of Termination, paid as a
lump sum, and (iv) the Average Incentive Amount; (2) the Company shall provide
any continued benefits provided for on Schedule I to this Agreement; (3) except
as provided in subparagraph (4) below, the Company shall take all actions
necessary such that all outstanding Options and all other outstanding equity
awards granted to the Executive under the Plans and Equity Award Agreements
which remain unvested as of the Date of Termination shall immediately vest and
shall be paid or settled as of the Payment Date, or, if applicable, shall remain
exercisable until the same date as would have applied if the Executive’s
employment had not been terminated; and (4) the Company shall take all actions
necessary such that all outstanding performance share units (or other
outstanding performance-based equity awards) granted to the Executive under the
Plans and Equity Award Agreements for which the performance period has not been
completed prior to the Date of Termination shall be earned on a proportionate
basis (based on the number of days elapsed from the first day of the performance
period through the Date of Termination as compared to the total number of days
in the performance period) at the target level of performance and shall be fully
vested and the Executive shall be entitled to payment or settlement thereof as
of the Payment Date; provided, however, that any payments or settlements under
subparagraphs (3) and (4) shall not be paid on the Payment Date and shall
instead be paid on the date specified under the applicable Equity Award
Agreement to the extent that payment on the Payment Date would result in any
excise tax being imposed on the Executive under Section 409A of the U.S.
Internal Revenue Code


9



--------------------------------------------------------------------------------







[prelogobars01.jpg]

of 1986, as amended (the “Code”). Notwithstanding the provisions of subparagraph
(4), if the Executive’s employment is terminated by the Company without Cause
after the Executive becomes eligible for retirement (as defined in the
applicable Equity Award Agreements), any outstanding performance share units
held by the Executive shall be treated in accordance with the retirement
provisions of the applicable Equity Award Agreements as if the Executive had
ceased being an employee as a result of retirement. For the avoidance of doubt,
if the Executive’s employment is terminated pursuant to this Section 8(c), the
Executive shall receive any payments to which he is entitled under Section 6(f)
(to the extent that Section 6(f) is applicable) in addition to any payments and
benefits to which he is entitled under this Section 8(c). Any payments pursuant
to this Section 8(c) shall be made in a cash lump sum.


(d)
Notwithstanding the foregoing, if the Executive’s employment terminates under
circumstances for which a CIC award is provided under the CIC Policy referenced
in Section 22 hereof, the provisions of Section 22 shall govern. In the event
the Executive’s employment terminates for any reason described in Section 8(c)
after a Significant Transaction as defined in the CIC Policy, as modified by
this subsection, the provisions of Section 6(e) and (f) shall apply to provide
for advance notice of termination by the Company or Executive, respectively, and
Executive shall be entitled to receive his Accrued Salary and Benefits and any
Annual Incentive and an amount equal to the value of any equity award earned in
respect of the previous completed fiscal year but not paid as of the Date of
Termination and any payments under Section 6(f) if applicable and continued
benefits as provided on Schedule I of this Agreement, in the same manner as if a
Significant Transaction had not occurred. For avoidance of doubt, this
subsection shall apply in any circumstance in which Executive resigns or is
terminated without Cause, within the time provided in the CIC Policy, after
being removed from his position as CEO in connection with a Significant
Transaction as defined by the CIC Policy as modified by this subsection.
Notwithstanding anything stated in this subsection, the provisions of the CIC
Policy shall not govern in any circumstance in which the value of the payments
due to Executive under another provision of this Employment Agreement would be
greater than the value of the payments due to Executive under the CIC Policy as
modified by this subsection.





(e)
In the event of the Executive’s termination of employment other than by the
Company for Cause, the Executive without Good Reason, or due to the Executive’s
death, the Executive agrees to execute a general release in a form acceptable to
the Company (such acceptance will not be unreasonably withheld). The payments
and provision of benefits to the Executive required by Section 7 or Sections
8(b) and (c) (other than the Accrued Benefits and any Annual Incentive and any
equity award earned in respect of the previous completed fiscal year but not
paid as of the Date of Termination) shall be conditioned on the Executive’s
delivery (and non-revocation prior to the expiration of the revocation period
contained in the release) of such


10



--------------------------------------------------------------------------------







[prelogobars01.jpg]

release prior to the date which is 60 days after the earlier of the Date of
Termination or the Section 6(f) Termination Date if applicable (the “Payment
Date”); provided that, if the 60-day period begins in one tax year and ends in
another tax year, any such payments shall not be made until the beginning of the
second tax year. If the foregoing requirements are not satisfied on the Payment
Date, the Executive shall not be entitled to any payments or benefits that are
conditioned upon satisfaction of the requirements of this Section 8(e). In the
event that any of the payments or benefits subject to this Section 8(e) are not
subject to Section 409A of Code, the Company, in its discretion may accelerate
any such payment to a date that is on or after the Date of Termination and on or
before the Payment Date and may pay benefits even if the Executive executes the
general release after the Payment Date, provided that the requirements of this
Section 8(e) are satisfied as of the date of payment.


(f)
Notwithstanding any other provision of this Agreement to the contrary (other
than the provisions of Section 23 relating to amounts subject to Section 409A),
in the event that the Executive is entitled to payment of any earned amounts
attributable to a fiscal year prior to the Date of Termination and if such
amounts are not determined as of the date on which such amounts are to be paid
pursuant to the provisions of this Agreement, such amounts shall be paid to the
Executive as soon as such amounts are determined and, in any event, not later
than the time that such amounts would have been paid to the Executive if he had
remained employed.



9.
INDEMNIFICATION

The Company shall indemnify the Executive (and his legal representatives or
other successors and heirs) to the fullest extent permitted (including payment
of expenses in advance of final disposition of the proceeding provided approved
by the Board) by the laws of Bermuda, as in effect at the time of the subject
act or omission; and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors and heirs) may be made a party by reason of
his being or having been a director, officer or Executive of the Company or any
of its subsidiaries; provided, however, that no indemnification shall be made to
the Executive for losses relating to any disgorgement remedy contemplated by
Section 16 of the Securities and Exchange Act of 1934. If any action, suit or
proceeding is brought or threatened against the Executive in respect of which
indemnity may be sought against the Company pursuant to the foregoing, the
Executive shall notify the Company promptly in writing of the institution of
such action, suit or proceeding and the Company shall assume the defense thereof
and the employment of counsel and payment of all fees and expenses; provided,
however, that if a conflict of interest exists between the Company and the
Executive such that it is not legally practicable for the Company to assume the
Executive’s defense, the Executive shall be entitled to retain separate counsel
reasonably acceptable to the Company at the

11



--------------------------------------------------------------------------------







[prelogobars01.jpg]

Company’s expense. Any payments of legal fees pursuant to the foregoing sentence
shall be subject to the provisions of Section 23 hereof. The provisions of this
Section 9 shall survive the termination of this Employment Agreement.


10.
TAXES

The Company shall deduct all taxes required by law from all amounts payable
under this Agreement, subject to the tax equalization provisions of Schedule I
(11), such provisions to survive termination of the agreement.


11.
CONFIDENTIALITY

Unless otherwise required by law or judicial process, the Executive shall retain
in confidence during and after termination of the Executive’s employment with
the Company all confidential information known to the Executive concerning the
Company and its business. This clause shall remain in effect in perpetuity or
until such confidential information is publicly disclosed by the Company or
otherwise becomes publicly disclosed other than through the Executive’s actions.
Violation by the Executive of this Section 11 will give the Company the right to
immediately terminate all future severance payments including any post
termination exercise periods.


12.
COVENANTS NOT TO COMPETE OR INTERFERE

In consideration of the benefits and entitlements provided by this Agreement,
the Executive agrees that, during his employment hereunder and for the duration
of the Severance Period (defined below) he will not, other than on behalf of the
Company, directly or indirectly, as a sole proprietor, agent, broker or
intermediary, member of a partnership, or stockholder, investor, officer or
director of a corporation, or as an employee, agent, associate or consultant of
any person, firm or corporation:


(a)
Solicit, encourage, induce or accept business (i) from any clients of the
Company or its affiliates, (ii) from any prospective clients whose business the
Company or any of its affiliates is in the process of soliciting at the time of
the Executive's termination, or (iii) from any former clients which had been
doing business with the Company or its affiliates within one year prior to the
Executive’s termination; or



(b)
Solicit or hire any employee of the Company or its affiliates to terminate such
employee's employment with the Company; provided that nothing contained in this
Section 12 shall prohibit the Executive from owning 2.5% or less of the
outstanding stock of any corporation listed on a national stock exchange or
included in the NASDAQ Stock Markets, or from making investments in or from
serving as an officer or employee of a firm or corporation which is not directly
or indirectly engaged in the same type of business as the Company.








12



--------------------------------------------------------------------------------







[prelogobars01.jpg]

For purposes of this Section 12, the “Severance Period” shall be the period of
twelve (12) months following the Date of Termination; or, in the case of an
early termination by the Company under Section 6(f) after Notice of Termination
is communicated either (A) by the Company without Cause under Section 6(b)(ii)
or (B) by the Executive with Good Reason under Section 6(c)(i), the period from
the Section 6(f) Termination Date to the date originally specified in the Notice
of Termination and for twelve (12) months thereafter.


In the case of an early termination by the Company under Section 6(f) after
Notice of Termination is communicated by the Executive without Good Reason under
Section 6(c)(ii), this Clause 12 shall apply for the period from the Section
6(f) Termination Date to the date originally specified in the Notice of
Termination. If the Executive gives Notice of Termination under Section
6(c)(ii), and there is no early termination by the Company as provided under
Section 6(f), the restriction contained in this clause 12 shall end on the date
originally specified in the Notice of Termination.


The parties acknowledge and agree that the Executive’s breach or threatened
breach of any of the restrictions set forth in Sections 11 and 12 will result in
irreparable and continuing damage to the Company for which there may be no
adequate remedy at law and that the Company shall be entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
breach or threatened or attempted breach. The Executive hereby consents to the
grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with any provision of Sections 11
and 12. The Executive also agrees that such remedies shall be in addition to any
and all remedies, including damages, available to the Company against him for
such breaches or threatened or attempted breaches. The Executive acknowledges
that he has received good and valuable consideration for the obligations
contained in Sections 11 and 12. Violation by the Executive of any of the
restrictions contained in Sections 11 and 12 will give the Company the right to
immediately terminate all future severance payments including any post
termination exercise periods.


13.
PROPERTY

The Executive acknowledges that all originals and copies of materials, records
and documents generated by him or coming into his possession during the term of
his employment hereunder are the sole property of the Company (“Company
Property”). During the term of his employment, and at all times thereafter, the
Executive shall not remove, or cause to be removed, from the premises of the
Company, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of the
Company, except in furtherance of his duties under the Agreement. When the
Executive’s employment terminates, or upon request of the Company at any time,
the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.


14.
SUCCESSORS; BINDING AGREEMENT


13



--------------------------------------------------------------------------------







[prelogobars01.jpg]

(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives or
heirs.



(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.



15.
NOTICE

For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by courier or registered mail, return receipt requested,
postage prepaid, addressed as follows:


If to the Executive:
At the address maintained in the Company’s employment records.


If to the Company:
PartnerRe Ltd.:
Attn: Chairman of the Board
Wellesley House
90 Pitts Bay Road
Pembroke HM 08
Bermuda


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


16.
GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed and enforced in accordance
with the laws of Bermuda, without regard to the principles of conflict of laws.
Each party agrees to submit to the exclusive jurisdiction of the ordinary courts
of the Country of Bermuda.


17.
SURVIVORSHIP

The respective rights and obligations of the parties hereunder, including,
without limitation, the rights and obligations set forth in Sections 5 through
15, 16 and 18 of this Agreement, shall survive any termination of this Agreement
to the extent necessary to the intended preservation of such rights and
obligations.


18.
ARBITRATION


14



--------------------------------------------------------------------------------







[prelogobars01.jpg]

The Company and the Executive agree to arbitrate any controversy or claim
arising out of this Agreement or otherwise relating to the Executive’s
employment by the Company or the termination of such employment to the extent
required (including, but not limited to, any claims of breach of contract,
wrongful termination or age, sex, race or other discrimination); provided that
the Company or the Executive shall have the right to, and be permitted to, seek
and obtain injunctive relief from a court of competent jurisdiction pursuant to
Section 12. Any such arbitration shall be fully and finally resolved in binding
arbitration which shall be conducted in accordance with the rules of the
Chartered Institute of Arbitrators rules. The seat of the arbitration shall be
Hamilton, Bermuda. The arbitration shall take place before a single arbitrator
appointed by the Chartered Institute of Arbitrators (Bermuda Branch). The
arbitrator shall not have the authority to modify or change any of the terms of
this Agreement, except as provided in Section 12 hereof. The arbitrator’s award
shall be final and binding upon the parties. Each party shall bear his or its
own costs incurred by any such arbitration. The arbitrator may require the
losing party thereto, as determined by the arbitrator, to bear the costs and
fees incurred in any such arbitration, including legal fees and expenses. Except
as necessary in court proceedings to enforce this arbitration provision or an
award rendered hereunder, or to obtain interim relief, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of the Company and the Executive.


19.
MISCELLANEOUS

(a)
The parties hereto agree that this Agreement contains the entire understanding
and agreement between them, and supersedes all prior understandings and
agreements between the parties, including, without limitation, the Employment
Agreements by and between the Executive effective September 1, 2007 and January
1, 2011, respecting the provision of services by the Executive to the Company
other than the provisions of any Plan or Benefit Plan or award or other
instrument entered into thereunder.



(b)
The parties further agree that the provisions of this Agreement may not be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the parties hereto. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.



(c)
The form and timing of all payments under this Agreement shall be made in a
manner which complies with all applicable laws, rules and regulations.



(d)
Except as set forth in the Plans, Equity Award Agreements or Benefit Plans, no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.


15



--------------------------------------------------------------------------------







[prelogobars01.jpg]



(e)
Except as otherwise set forth in Section 9 or Section 14 hereof, nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Company and the Executive any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement.



20.
SEVERABILITY AND JUDICIAL MODIFICATION

If any provision of this Agreement is held by a court or arbitration panel of
competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court or arbitration panel is
expressly authorized to modify any such unenforceable provision from this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court or arbitration panel shall be binding upon and enforceable against each of
them. In any event, should one or more of the provisions of this Agreement be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provisions hereof, and
if such provision or provisions are not modified as provided above, this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been set forth herein.


21.
COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.


22.
CHANGE OF CONTROL

The terms of the Change in Control Policy (the “CIC Policy”) as approved by the
Compensation Committee and any amendment thereto, shall apply to the Executive.
In addition to the qualifying termination events set forth in Section 2.1 of the
CIC Policy (under the heading “CIC Award Conditions”), the Executive shall also
be entitled to his payments and benefits under the CIC Policy if (i) the Company
delivers a notice to the Executive, within twelve months following the
occurrence of a Significant Transaction, to terminate his employment for reasons
other than death, disability or Cause (as defined in the CIC Policy) or (ii) the
Executive delivers a notice to the Company, within six months following the
occurrence of a Significant Transaction, to terminate his employment for Good
Reason (as defined in the CIC Policy); provided that, in either case, such
termination occurs within 12 months following such delivery of notice. The CIC
Policy shall be

16



--------------------------------------------------------------------------------







[prelogobars01.jpg]

incorporated in this Agreement and shall be binding on the Executive as if such
CIC Policy were contained herein verbatim provided that the termination payments
and other conditions of the CIC Policy to the extent that they apply to the
Executive shall not be modified without the Executive’s written consent.


23.
SECTION 409A AND SECTION 457A

It is intended that the provisions of this Agreement comply with or be exempt
from the provisions of Section 409A of the Code (“Section 409A”) and Section
457A of the Code (“Section 457A”) and shall be construed and administered in
accordance with Section 409A and Section 457A, and, in each case, the Treasury
regulations relating thereto so as not to subject the Executive to the payment
of interest and tax penalty which may be imposed under Section 409A or Section
457A, as applicable. In furtherance of this objective, to the extent that any
regulations or other guidance issued under Section 409A would result in the
Executive being subject to payment of “additional tax” under Section 409A, the
parties agree to use their best efforts to amend this Agreement in order to
avoid the imposition of any such “additional tax” under Section 409A, which such
amendment shall be designed to minimize the adverse economic effect on the
Executive without increasing the cost to the Company (other than transactions
costs), all as reasonably determined in good faith by the Company and the
Executive to maintain to the maximum extent practicable the original intent of
the applicable provisions. This Section 23 does not guarantee that payments
under this Agreement will not be subject to "additional tax" under Section 409A.
Without limiting the generality of the foregoing:


(a)
Notwithstanding any other provision of this Agreement to the contrary, if any
payment or benefit hereunder is subject to Section 409A and if such payment or
benefit is to be paid or provided on account of the Executive’s Date of
Termination (or other separation from service or termination of employment) and
if the Executive is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code), then with respect to such payments or benefits that
are required to be made or provided prior to the first day of the seventh month
following the Executive’s separation from service or termination of employment,
such payment or benefit shall be delayed until the first day of the seventh
month following the Executive’s separation from service.



(b)
Any payments to be made under this Agreement upon a termination of employment
shall only be made upon a “separation from service” under Section 409A.



(c)
The determination as to whether the Executive has had a termination of
employment (or separation from service) shall be made in accordance with the
default provisions of Section 409A or Section 457A, as applicable, without
application of any of alternative reductions of bona fide services permitted
thereunder.



(d)
Any installment payments hereunder shall be treated as separate payments for
purposes of Section 409A.


17



--------------------------------------------------------------------------------







[prelogobars01.jpg]



(e)
To the extent that any reimbursements or in-kind benefits provided hereunder
(including any Schedule or Exhibit hereto) are taxable to the Executive, the
amount of the expenses eligible for reimbursement or in-kind benefits provided
during one calendar year may not affect the amount of reimbursements or in-kind
benefits to be provided in any subsequent calendar year, the reimbursement of an
eligible expense shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and the right to
reimbursement of expenses or in-kind benefits shall not be subject to
liquidation or exchange for any other benefit.





Signature page follows.



18



--------------------------------------------------------------------------------







[prelogobars01.jpg]



IN WITNESS WHEREOF, the Company has caused its name to be ascribed to this
Agreement by its duly authorized representative, and the Executive has executed
this Agreement effective as of the date set forth in Section 2 hereof.








______________________________
Name:    Jean-Paul Montupet
Title:     Chairman of the Board, PartnerRe Ltd.
Date:    








______________________________
Name:    Costas Miranthis
Date:



19



--------------------------------------------------------------------------------







[prelogobars01.jpg]

Schedule I




Costas Miranthis, President and Chief Executive Officer


1. Annual Base Salary: 
 
$1,000,000
2. Annual Incentive:
 
Target 150% of Annual Base Salary.
In calculating the amount due to Executive in respect of the Annual Incentive
described in Schedule I, for purposes of Section 6(f), 7, 8(b) & 8(c), the
Company will pay Executive an amount that is equal to the percentage calculated
by multiplying the sum of the percentage that is the payout as % of target, as
determined by the Compensation Committee, for each of the three fiscal years
prior to the fiscal year in which the Notice of Termination occurs, divided by 3
(the “Average Payout Percentage”), and multiplying the Average Payout Percentage
by the target Annual Incentive value for the fiscal year in which the Date of
Notice occurs or an amount that is equal to the target Annual Incentive value
for the fiscal year in which the Date of Notice occurs, whichever is the greater
(the “Average Incentive Amount”).


3. Annual Target Equity:
 
Target dollar value of US$4,500,000




20



--------------------------------------------------------------------------------







[prelogobars01.jpg]

4. Benefit Plans: 
Full details of the PartnerRe Bermuda Benefit Plans are contained in the
official Plan documents, which are available at the office of the Plan
Administrator. PartnerRe Bermuda reserves the right to modify, discontinue or
terminate any benefit or benefit plan and to implement any changes at any time,
and for any reason, at its sole discretion.
 
You will be eligible for the Bermuda Benefits Plan as set up and administered
for all Bermuda employees. These currently include:
•    Health Coverage – Major Medical, Dental & Hospitalization
•    Group Term Life Insurance
•    Short & Long Term Disability
•    Accidental Death & Dismemberment
You will also be eligible to receive additional insurance coverage, paid for by
the Company, to waive the Maximum Monthly Benefit (as defined in the Bermuda
Benefits Plan) limit.
If your employment is terminated by you or the Company (for any reason other
than by the Company for Cause, by you without Good Reason or for Retirement, or
due to Significant Transaction), you will be entitled to continued Health
Coverage for you and your dependents for 24 months after the Date of Termination
in the case of termination as a result of death or disability, and twelve (12)
months after the Date of Termination in the case of termination for any reason
other than death, disability, for Cause, without Good Reason or for Significant
Transaction. If Health Coverage is provided by a subsequent employer, this
benefit will cease.
In the event of a termination that qualifies Executive for continuation of
benefits under the CIC Policy, Executive will be entitled to continued Health
and Welfare Benefits, as provided in the CIC Policy as of the date of this
Agreement. 


5. Retirement


 
The Company pension plan is a Defined Contribution Plan in which the Company
pays a contribution equal to 15% of your base salary, calculated on a monthly
basis.




21



--------------------------------------------------------------------------------







[prelogobars01.jpg]

6. Housing Allowance


 
From September 1, 2010, the Company will pay a Housing Allowance of up to
$25,000/month based on actual rent. If your employment is terminated by you or
the Company (for any reason other than by the Company for Cause, by you without
Good Reason or for Retirement, or due to Significant Transaction), you will be
entitled to six (6) months continued housing allowance in Bermuda. If housing is
paid for by any other sources this benefit will cease.
If your employment is terminated for a Significant Transaction (as defined in
the CIC Policy), you will be entitled to eighteen (18) months housing allowance
in Bermuda. If housing is paid for by any other sources this benefit will cease.
For avoidance of doubt, this benefit is in addition to any payments and benefits
to which you are entitled pursuant to the CIC Policy.


7. Relocation Costs
 
Reimbursement of reasonable, necessary expenses incurred with the relocation
from Bermuda to your place of origin including packing of household goods,
surface shipment, replacement insurance, and customs duty.


8. Tax Advice
 
The Company agrees to reimburse the costs of actual tax advice fees regarding
your personal tax situation up to US$25,000 per year.


9. Vacation
 
You are eligible to receive 25 vacation days per year.






10. Club Membership
 
The Company agrees to provide club membership and pay the annual dues for the
employee and dependents in Bermuda.


11. Taxation
 
As previously agreed with you at the time of your overseas assignment, the
Company will pay all tax (Income Tax and Social Security) related to employment
sourced income and benefits deemed to have been earned during your assignments
with the Company in Ireland and Switzerland.




22



--------------------------------------------------------------------------------







[prelogobars01.jpg]

12. Continuous Service      
 
Your original employment start date with PartnerRe Ltd. of May 27, 2002 will be
maintained for the calculation of service related benefits.




23

